DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/21 has been entered.
 
Status of claims
Claims 6, 8-9, and 25-27 are pending and are being examined in this office action. Claim 27 is new.
Claim interpretation
	Applicants have amended their claims to use consisting of language. However, consisting of language is closed and excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931). For example in applicant’s claim 6, they recite that the suspension consists of powdered composition in an aqueous solution said powdered composition consists of spherical or spheroidal solid particles comprising more than 90% by mass of non-denatured and uncrosslinked collagen and less than 10% by mass of said aqueous solution. E.g. the composition consists of the particles which can comprise more than 90% by mass of non-denatured and non-crosslinked collagen and less than 10% by mass of said aqueous solution and then these particles are suspended in said aqueous solution to give a concentration of collagen of 20 to 200 mg/mL of suspension. Thus, the particles can comprise other things besides the collagen and the aqueous solution because the description of the particles uses comprising language, e.g. surfactants, etc.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


New Matter
Claims 6, 8-9, 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, applicants have support for suspensions consisting of the powdered spherical/spheroid collagen particles comprising the claimed % of collagen and acid-soluble collagen acidic aqueous solution and/or acetic acid and water solution or acid and water solution which are suspended in claimed solutions. However, they do not have support for injecting these suspensions which only comprise acid and water, or acetic acid and water or acid-soluble collagen (all of which are not neutralized as per the newly amended claims) into tissue by way of a 27, 30, or 32 gauge needle as they do not ever demonstrate injecting such acid containing solutions into tissue, and the prior art teaches that acetic acid solubilized collagen solutions and acetic acid and water solutions should be neutralized prior to injection (See for instance Schilling cited below). Thus, it appears that applicants have added new matter with their amendments of 11/8/21.
For purposes of applying prior art the examiner is interpreting these claims as if the aqueous acid and collagen composition is neutralized prior to injection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 8-9, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US5428024), Schilling et al. (WO2013113821, with US20150023911 used only to reference because it has numbered paragraphs for easier citation purposes), Drapeau et al. (US20070254041), Chan et al. (J. of Controlled Release, 2008, 129(2), 135-143), and Nagai et al. (J. Mater. Sci. Mater. Med., 2010, 21(6), 1891-8 (abstract only), and Brown et al. (US8785389).
Applicants claim:
-- A spherical or spheroid solid particle formed fundamentally of non-denatured and uncrosslinked collagen, the diameter of said particle being from 0.05 to 20 µm, in particular from 0.25 to 10 µm, especially from 0.4 to 3 µm.

Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 6, 8-9, 25-26, Chu teaches that it was known to inject highly concentrated aqueous buffered collagen suspensions through fine gauge needles such as 25 gauge or 30 gauge or smaller as is instantly claimed for tissue augmentation which reads on the pharmaceutical composition of claim 9, and wherein these suspensions comprise collagen fibers which are pure collagen and therefore read on solid particle comprising more than 90% by mass non-denatured and non-crosslinked collagen and which read on the claimed powdered composition, and wherein the total concentration of collagen in the injected suspension can be greater than 65 mg/mL up to 150 mg/mL which reads on the claimed concentration ranges of 20-200 mg/mL and because if the suspensions of Chu have the same collagen concentrations then they would obviously have the same mass% of solvent and collagen that are instantly claimed. Chu further teaches wherein their suspension can be used in a composition which further comprises lidocaine which is an anesthetic which reads on claim 8-9 (See abstract; Col. 3, ln. 4-8; Col. 2, ln. 37-53; Col. 2, ln. 57-61; Col. 4, ln. 60-65; Col. 6, ln. 22-36). Chu also makes no mention of surfactants or emulsifiers and as such is considered free of these (See entire document).
	Regarding claims 25-26, Chu teaches that these high/highly concentrated collagen suspensions can be formed to consist of aqueous solution comprising suspended non-denatured and non-crosslinked collagen powder in the form of fibers wherein the suspension is injected into tissue by way of a 25 gauge or 30 gauge or smaller needle, e.g. 27 or 32 gauge needles would fall within these ranges, and Chu teaches wherein the total collagen concentration is greater than 20 mg/mL of suspension, more specifically greater than 100 mg/mL of suspension, with a physiological acceptable medium which is not limited in scope (See entire document; e.g. abstract; Col. 3, ln. 4-8; Col. 2, ln. 37-53; Col. 2, ln. 57-61; Col. 4, ln. 60-65; Claims 1-6).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Regarding claims 6, 8-9, 21, 25-27, Chu does not teach wherein the collagen that is suspended in the aqueous solution are spherical collagen particles having a diameter of from 0.25 to 10 microns and does not teach wherein the physiologically acceptable medium is an aqueous acidic collagen solution, aqueous acetic acid, aqueous acid or a saline phosphate buffer. However, Chu does teach wherein the physiologically acceptable medium used to suspend the collagen particles is not limited (See claims 1-6) and these deficiencies in Chu are further addressed by Drapeau, Chan, Nagai, and Brown.
Drapeau teaches that it was known to use phosphate buffered saline (which is the same as the instantly claimed saline phosphate buffer) as a physiologically acceptable medium with medical formulations/devices which are meant to be injected/implanted into a patient ([0032]).
Chan teaches that it was known in the art to for uncrosslinked, non-denatured, spherical solid collagen containing particles/microspheres which can contain the claimed percentages of collagen, e.g. greater than 90% collagen and greater than 99% collagen and wherein these particles can be administered via injection and wherein the particles are formed in the presence of ~1% surfactant which would lead to particles having more than 99% collagen and less than 1% by mass of anything else (See Abstract; Materials and Methods section; Results, Tween but not crosslinking affected size with particles fabricated in the presence of Tween having an average diameter of 70 microns; Fig. 2, without and with crosslinking; Table 1, rest of results section). 
Nagai teaches that it was known to control the size of collagen microspheres by controlling the amount of surfactant present and the rotating speed of the emulsified mixture from which they are formed and they teach that microspheres having a diameter of from 1 micron to 30 microns were formed and repeatedly extracting the microspheres with ethanol followed by phosphate buffer to remove any residual ethanol, surfactant, acid, etc. from the microparticles and Nagai teaches that the particles do not need to contain any proteins as the drugs/proteins can be added later if desired for protein delivery/drug delivery (See Abstract; preparation of microspheres section), and as such the particles of Nagai once dried would obviously be substantially free of residual solvents (e.g. acids, etc.), surfactants, etc. used when forming them, e.g. contain less than 10% by mass of these reaction components as is required of instant claims 6, 8-9. Further the examiner respectfully points out that applicant’s claims do not specifically limit was is contained in the spherical or spheroidal particles instantly claimed because the claim recites that they comprise more than 90% by mass of non-denatured and uncrosslinked collagen and less than 10% by mass of said aqueous solution. E.g. as long as they contain more than 90% by mass of non-denatured and uncrosslinked collagen (e.g. 90.01% for instance) they can contain less than 10% by mass of anything else including surfactants, etc. Thus, the repeated rinsing of Nagai would obviously lead to solid collagen particles which comprise greater than 90% by mass non-denatured and uncrosslinked collagen, specifically greater than 99% by mass non-denatured and uncrosslinked collagen and will comprise less than 10% by mass of impurities and/or the less than 1% mass of impurities such as surfactants, solvents, etc. as is instantly claimed in claims 6, 25-26.
Brown teaches that it was known to use neutralized aqueous acetic acid as a carrier for collagen for injection, which means that neutralized aqueous acetic acid is a physiologically acceptable medium (See Col. 10, ln. 12-45; Col. 5, ln. 50-63; Col. 4, ln. 24-35, 49-55). 
	Regarding claims 25-26, Chu does not teach wherein the solution/aqueous carrier of the collagen fibers is an acetic acid soluble collagen solution. However, this deficiency is addressed by Schilling. 
Schilling teaches that it was known in the art to inject neutralized acid soluble collagen solutions into the body (which reads on pharmaceutical compositions claimed in claim 9) which are obtained by neutralizing the claimed acid-soluble collagen wherein the acid is acetic acid, which reads on using the claimed acid-soluble collagen as an aqueous solution for suspending collagen powders and Schilling further teaches wherein the concentration of collagen in the solution is between 1 to 10 mg/mL and wherein the collagen gels after injection (see [0147-0148]).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been obvious to one of ordinary skill in the art to form the claimed suspension comprising acid-soluble collagen solution (which can be neutralized before injection) and use this suspension to replace the aqueous phase which is used in Chu to deliver their uncrosslinked and non-denatured collagen fiber particles having the claimed concentrations and using the claimed gauge needles and then to subsequently replace the fibers of uncrosslinked non-denatured collagen of Chu with the solid collagen (non-denatured and uncrosslinked) microspheres having the claimed diameter as taught by Chan and Nagai in the concentrations taught by Chu in order to form the claimed composition for injection because Chu stresses throughout their reference how the fibers must be vigorously mechanically disrupted to reduce the fiber size for enhanced/effective injectability. Thus, by using the smaller spherical microparticles of Chan, and/or separating out the particles which fall within the claimed range, in place of the fiber particles of collagen one can eliminate the necessity of vigorously mechanically disrupting the particles to reduce their size because the solid spherical particles of Chan would obviously be able to go through the claimed gauge needle when Chu teaches that much larger fibers can go through and be readily injectable to offer enhanced persistence when used at the high concentrations taught by Chu. One of ordinary skill in the art would want to combine the formulation of Chu, Schilling, Chan, Nagai, Drapeau and Brown in order to develop the claimed composition having the claimed concentrations that are known in the prior art because Schilling teaches that their collagen solution gels upon injection which would allow for good filling in areas where it is injected and by using the particles of Chan in the concentrations of Chu, which would have an even higher total concentration because the Schilling solution would add from 1-10 mg/mL of collagen to the concentrations of 65 mg/mL-150 mg/mL reported by Chu, would be expected to have even better persistence at the injection site because the concentration is even higher than the reported concentration of Chu and would offer improvements to the benefits taught by Chu because of the increase in collagen concentration that is taught by the combination of the prior art.
It would have been obvious to make the particles spherical and of the claimed diameter of 0.25 to 10 microns and in the claimed concentration and wherein the collagen that is present in the suspension is present at least in part in isotropic domains as is instantly claimed because it was known to form uncrosslinked non-denatured spherical/spheroid collagen microparticles for injection as taught by Chen wherein Chen teaches that the presence of surfactant when the particles are formed helps to reduce/control the size of the particles and Nagai teaches it was known to form particles having the claimed diameter of 0.25-10 microns by controlling the concentration of surfactant present and the agitation/rotating speed of the emulsion when they are formed, and Nagai teaches that the particles do not need to contain any proteins as the drugs/proteins can be added later if desired. Thus, it would be obvious to form particles of non-crosslinked, non-denatured collagen microparticles/microspheres of Chen with more agitation/higher rotation of the emulsion in order to achieve the claimed size range as is taught by Nagai and to use/substitute these particles having the claimed properties in the claimed concentrations into the suspension of Chu because it would make Chu’s formulation even easier to inject because Chu teaches much larger solid collagen fibers can be injected through the claimed gauge needles then obviously the solid spherical particles of Chen having the size of Nagai are also injectable with the same gauge needles since these particles would be much smaller than the fibers of Chu and are spherical, and it would be obvious to use these particles in the concentrations taught by Chu because these concentrations afford enhanced persistence of the injection in the injection site.
It also would have been obvious to include additional active agents e.g. lidocaine into the suspension Chu if it is desired or to have the suspension only consist of the collagen solution and suspended collagen microparticles in the claimed concentrations because all of the claimed features where known in the art to be useful in collagen injections with the claimed gauge needles and to afford enhanced persistence when injected in high concentrations which overlap those instantly claimed. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
It also would have been obvious to one of ordinary skill in the art to wash uncrosslinked the microspheres of Chen via the method of Nagai in order to remove any residual solvents, etc. around from their manufacture. One of ordinary skill in the art would want to do this in order to avoid contamination of the medical product with solvents, etc. used in manufacturing the microspheres.
Regarding the claim limitations wherein the suspension forms dense collagen matrices in vivo and wherein the collagen is present at least in part in isotropic domains this is a property of the composition and would be expected to occur with the composition that is taught by the combination of the references. One of ordinary skill in the art would have reason to expect this because Schilling teaches wherein the solution of neutralized acid-soluble collagen gels upon injection and Chu teaches that the highly concentrated collagen suspensions have enhanced persistence where they are injected and applicant’s dense matrix in vivo is a result effective of injecting the formulation taught by the combination of the prior art and Chen and Nagai are teach that non-crosslinked, non-denatured collagen can be made into the claimed microspheres, e.g. same measurements of diameter in all directions they would be expected to be at least partially in isotropic domains because if the particles are fully dispersed/suspended in the suspension then the collagen would obviously be present at least in part in isotropic domains (e.g. even 1 particle of collagen in an isotropic domain reads on this limitation). 
Regarding, the newly added claim limitations which limit the aqueous liquid in the composition it would have been obvious to substitute the physiologically acceptable medium of Chu for the other known physiologically acceptable neutralized aqueous acetic acid or phosphate buffered saline mediums that are instantly claimed because Chu does not limit the physiologically acceptable mediums used for injecting the collagen suspensions and Drapeau and Brown both teach that the instantly claimed mediums were known to be used for injecting collagen into tissues and as such it would be obvious to substitute the physiologically acceptable mediums of Drapeau and Brown in order to form additional collagen suspensions for injecting into tissues because not everyone reacts the same to a given pharmaceutical injection and it makes sense to offer different suspensions in different physiologically acceptable mediums that can be offered to different patients as needed/determined by their doctor/practitioner.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments/Remarks
Applicants argue that their claims now better distinguish their composition from the prior art because their particles are spray dried and as such do not contain surfactants, etc. The examiner respectfully points out that applicant’s claimed powdered composition consists of particles which comprise greater than 90% collagen and/or greater than 99% collagen because of this comprising language the collagen particles do not exclude surfactants as is instantly argued. Regarding applicant’s method of spray drying the collagen particles applicant’s have not demonstrated that their particles are different from those in the prior art 
Applicants amendments to the claims have rendered the previous double patenting rejections moot but have prompted the new grounds of rejection under 112(a).
Applicants arguments with respect to the 103 rejection of record have been fully considered but are not persuasive at this time because while the suspension consists of the powdered composition and the claimed aqueous solution the powdered composition itself contains particles which comprise the claimed percentages of collagen and anything else as long as they do not have more than the disclosed percentage of aqueous solution. Thus, it appears applicants believe their claim to be more narrow that it actually reads. Applicants argue that the surfactant would not be removed by washing in Chu and Nagai and that they are a part of the collagen particles. The examiner respectfully points out that the instant particles do not have to be free of surfactant based on applicant’s comprising language, and as such contrary to applicant’s arguments the prior art of record still reads on the instant claims especially in the absence of evidence to the contrary. Applicants argue that the sizes of the particles which do not contain surfactant in Chan and Nagai are larger than those instantly claimed. The examiner respectfully again points out that applicant’s claims do not require the collagen particles to be free of surfactant as they only need to comprise collagen in the claimed percentages and contain less than the claimed amounts of solvent, but they can contain anything else as long as the collagen is present in the claimed amounts.  
Applicants then argue that Schilling does not teach the combination of powdered composition of the claimed collagen made of particles and acidic water. Again as discussed above the particles need not only consist of collagen and acidic water because the language applicant’s have used to claim their solid spherical particles of collagen in the claimed percentages is comprising which is open-ended and does not exclude other components from being present in the particles and the powdered composition consists of these particles which can contain anything else, and the suspension consists of the powdered composition comprising the particles and the claimed aqueous solution.  Applicants then argue that the examiner has failed to provide an articulated reasoning for obviousness over the instant claims, as the instant claims were amended the rejection has now been amended to further address applicant’s newly revised claim scope and new claims. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616